ITEMID: 001-91638
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: REKACHYNSKA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Stanislav Shevchuk
TEXT: The applicant, Ms Lyudmyla Stepanivna Rekachynska, is a Ukrainian national who was born in 1945 and lives in Ivano-Frankivsk. She is represented before the Court by Ms S.A. Golubko, a lawyer practising in Ivano-Frankivsk. The Ukrainian Government (“the Government”) are represented by their Agent, Mr Yuriy Zaytsev.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 14 October 1997 the applicant lodged a civil claim with the Ivano-Frankivsk Town Court (“the Town Court”) against her two daughters seeking their eviction from the flat where they were cohabiting and an order requiring them not to impede her use of the flat.
On 8 July 2004 the Town Court, following a hearing which the applicant attended, partly allowed her civil claim and ordered her daughters not to impede her use of the flat.
The judgment became final on 9 August 2004, none of the parties to the proceedings having filed an appeal within the one-month statutory time-limit. It was served on the applicant on 16 June 2005.
According to Article 218 of the Civil Procedure Code, a judgment must be publicly pronounced, either fully or in its introductory and operative parts, immediately after the hearing.
Article 222 of the Code, in its relevant part, reads as follows:
“2. Copies of the judgment shall be issued to the parties, participating in the hearing, on their request, no later than within five days following the pronouncement of the judgment.
3. The judgment shall be served on the parties, who did not attend the hearing, within five days following its pronouncement [...].
4. Copies of judgments may be repeatedly issued to the parties at their expense.”
In practice, written copies of judgments are issued to the parties, who participated in the hearing, only when explicitly requested for.
